Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/22 has been entered.
Claims 1,3,7,34 are amended and claim 35 is added.  Claims 1-15 and 34-35 are pending.

Claim Rejections - 35 USC § 103
Claims 1- 15,34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton ( 2010/0303997).
For claim 1, Fulton discloses a gluten-free baked food product comprising 3-30% protein, 10-40% fiber, 10-40% fat, at least one additive in the amount of 1-60 including stabilizer and water.  The food product is gluten free and contain digestible carbohydrate of 2% or less which would include 0.  Thus, the present of digestible carbohydrate is optional.  The protein use includes milk protein such as alpha-lactalbumin, egg albumin protein.  The ratio of digestible carbohydrate to the protein is not limiting and include 0 because the inclusion of digestible carbohydrate is optional. In the examples in tables 3-18, Fulton discloses different baked foods containing different percent of protein.  For instance, table 10 discloses 41.30% whey protein and table 16 discloses 48.18% whey protein. Other examples, some contains less protein and other contains more protein.  
For claim 2, Fulton discloses the amount of digestible carbohydrate is 2% or less which encompasses 0 amount.  The ratio in claim 2 is not limiting and includes 0 because the inclusion of digestible carbohydrate is optional.
For claim 3, at most 60% protein include 60% or less which would encompass the amount disclosed in Fulton.
For claims 4-5, Fulton discloses the fiber including vegetable fiber, fruit fiber and inulin.
For claim 6, Fulton discloses the amount of fiber is 10-40%. 
	For claim 7, Fulton discloses the baked product comprising additives including emulsifier which is a stabilizer.  
	For claim 10, Fulton discloses fiber including flax seed. 
	For claim 13, Fulton discloses the oil or fat including butter, coconut oil, palm oil.
	For claims 15,34, Fulton discloses fiber including vegetable fiber, fruit fiber and inulin which is the same types of fiber as disclosed in the instant specification.  Thus, it is obvious the fibers have the properties of cold-swelling and texturizing.
	( see paragraphs 0014,0017,0021,0022,0024,0034-0045,0050-0052)
	The amounts disclosed in Fulton are considered based on a dry matter weight because the amounts are for the baked product not the dough or baking mix that is used by mixing with water.
	Fulton does not disclose the ratio of the protein to fiber, the specific range of moisture content  and the specific protein content with 50% being egg albumin as in claim 1,the types of stabilizer as in claims 7-8, the amount of stabilizer as in claim 9, the amounts of fat as in claims 11-12 , the feature in claim 14 and the ratio of fiber as in claims 15, 34 and the cell structure as in claim 35.
	It would have been obvious to one skilled in the art to vary the ratio of protein/fiber depending on the nutritional profile desired of weather more protein or more fiber is wanted in the product. As shown in the tables in Fulton, the amounts of protein can vary in baked product.  Fulton discloses samples containing 41, 48, 34 etc.. whey protein.   It would have been obvious to one skilled to vary the amount of protein depending on the protein content wanted in the product.  Fulton discloses the protein used can include milk protein, egg protein etc..  Thus, it would have been obvious to one skilled in the art to vary the proportion of the egg protein within the protein range as an obvious matter of choice depending on taste, texture  and flavor desired. Since the amounts of protein and fiber fall within the ranges claimed, it is obvious the ratio can also fall within the range claimed.   It would have been obvious to determine the amount of stabilizer to be within the amount of additive allowed for in Fulton.  Since the making of baked product is known in the art, it would have been within the skilled of one in the art to determine the amount of stabilizer.  The use of emulsifier as stabilizer is disclosed in Fulton.  All the emulsifiers claimed are known in the art.  It would have been obvious to one skilled in the art to use any known emulsifier.  It would have been obvious to use less fat when a reduction in fat content is desired.  This would have been an obvious matter of choice.  Fulton discloses that by controlling the elasticity of the mucilaginous hydrocolloid fiber using controlled wetting in conjunction with other conditioning ingredients, it is possible to form and control the size and shape of air pockets in baked foods, degree of rise or spread, rigidity of the fibers that create the air pockets and other bake item category specific characteristics in the final baked food product.  Thus, it would have been obvious to one skilled in the art to obtain varying range of gas cells  and the diameter of the cell structure depending on the type of product and the textural feel desired.  Fulton discloses a variety of baked products. While Fulton does not  specify moisture range as claimed, Fulton shows the moisture can vary as demonstrated in the examples.  For example, table 9 shows basic baked food to water of 50%.   It would have been obvious to one skilled in the art to determine the water content depending on the types of baked product and taste and texture desired.  For instance, cake would have higher moisture content than cookie or cracker.  The determination of appropriate water content would have been within the skill of one in the art through routine experimentation.  As to the ratio of the different fibers, Fulton disclose fiber is added in the range of 10-40% including 1-20% inulin.  It would have been to vary the ratio of the different fibers depending on the nutritional profile, taste, flavor and texture desired.  For instance, it would have been obvious to use 10% insoluble vegetable fibers such as corn, wheat, fiber and 15% inulin to give a 40:60 ratio.  The amounts fall within the ranges allowed in Fulton for the different fibers.
Response to Arguments
Applicant's arguments filed 5/12/22 have been fully considered but they are not persuasive. 
In the response, applicant argues the new limitation on the protein percent.  The limitation does not distinguish over the prior art as explained in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holden discloses bakery food product comprising 50-60% water.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 30, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793